Per Curiam.
Defendant was found guilty of the crime of robbery armed;1 he petitioned for a writ of habeas corpus alleging he was deprived of his right to speedy trial. He is appealing the denial *271thereof. The people have filed a motion to affirm pursuant to GCR 1963, 817.5(3).
A review of the briefs and records in this cause makes it manifest that the questions sought to be reviewed are so insubstantial as to need no argument or formal submission.
Accordingly, the motion to affirm is granted.

MCLA § 750.529 (Stat Ann 1954 Rev § 28.797).